363 F.2d 879
Wayne K. PATTERSON, Warden of Colorado State Penitentiary, Appellant,v.Raul Leopoldo CRUZ, Appellee.
No. 8726.
United States Court of Appeals Tenth Circuit.
August 8, 1966.

Appeal from the United States District Court for the District of Colorado; Alfred A. Arraj, Judge.
George E. DeRoos, Asst. Atty. Gen. (Duke W. Dunbar, Atty. Gen., and Frank E. Hickey, Deputy Atty. Gen., on the brief), for appellant.
Harry L. Arkin, Denver, Colo., for appellee.
Before PHILLIPS, JONES and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
All of the questions raised on this appeal were considered and decided by the trial court in an exhaustive and well reasoned opinion, Cruz v. Patterson, D.C. Colo., 253 F.Supp. 805. Being in full accord therewith, we adopt it as the opinion of this court and affirm the judgment.